DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a compressor unit” in claim 1;
“an expansion device” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	After reviewing the specification, the compressor unit is drawn to a compressor, or known equivalents, per paragraph [0013] of the published specification, and an expansion device is drawn to an expansion valve, or known equivalents, per paragraph [0017] of the published specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lukasse (WO2016000750A1 – provided by Applicant in the IDS, previously cited). 

Regarding claim 1, Lukasse teaches a method for terminating defrosting of an evaporator (see at least claim 1 which notes controlling the defrosting of the evaporator 16 based on predetermined conditions, further see paragraph [0041]), the evaporator being part of a vapour compression system (see the vapor compression system 40 in Fig. 1, further see paragraph [0041]), the vapour compression system further comprising:
a compressor unit (6, Fig. 1, see paragraph [0041]), 
a heat rejecting heat exchanger (7, Fig. 1, see paragraph [0041]), and 
an expansion device (8, Fig. 1, see paragraph [0041]), 
the compressor unit, the heat rejecting heat exchanger, the expansion device and the evaporator being arranged in a refrigerant path (see the path in 40 in Fig. 1), and an air flow flowing across the evaporator (air flow generated by the fan 10 in Fig. 1, see paragraph [0046]), 
the method comprising the steps of: 
- operating the vapour compression system in a defrosting mode (see Fig. 3, see 302, see paragraph [0059]), 
- monitoring, by at least one temperature sensor, at least one temperature, Tair, of air leaving the evaporator (304, Fig. 3, see paragraph [0059]), 
- monitoring a rate of change of the temperature, Tair (308, Fig. 3, see paragraph [0059], under the broadest reasonable interpretation the circulation of air in the system can be interpreted where 308 occurs downstream of the evaporator as the manipulation of airflow can occur due to the loop of the system), and 
- terminating defrosting when the rate of change of the temperature, Tair, approaches zero (310, 312, Fig. 3, see paragraph [0060]).  

Regarding claim 2, Lukkase teaches the method according to claim 1, wherein the step of terminating defrosting is performed when the rate of change of the temperature, Tair, has been smaller than a predetermined threshold value for a predetermined time (310, Fig. 3, se paragraph [0060]).  

Regarding claim 3, Lukkase teaches the method according to claim 1, wherein during the defrosting mode a hot gas from the compressor unit is supplied to refrigerant passages of the evaporator (see paragraph [0046]).  

Regarding claim 4, Lukkase teaches the method according to claim 3, wherein the hot gas gradually heats the evaporator from the top to the bottom (inherently met as the hot gas is supplied as noted in paragraph [0046]).  

Regarding claim 5, Lukkase teaches the method according to claim 3, wherein air in the evaporator and the air surrounding the evaporator are heated by means of convection (inherently met as the hot gas supplied from the compressor as noted in paragraph [0046] also will provide heat to the surrounding air via convection).  

Regarding claim 6, Lukkase teaches the method according to claim 3, wherein the hot gas gradually heats the evaporator from the bottom to the top (inherently met as the hot gas is supplied as noted in paragraph [0046]).

Regarding claim 7, Lukkase teaches the method according to claim 1, wherein the evaporator is in a flooded state (see paragraphs [0044]-[0045] which notes how melt water accumulates and freezes in the evaporator which suffices as a flooded state due to the build up of melt water).  

Regarding claim 10, Lukkase teaches the method according to claim 1, wherein the step of monitoring at least one temperature, Tair, comprises monitoring a first air temperature, Tairin, at an air inlet of the evaporator (5, Fig. 1, see paragraph [0043]) and;
a second air temperature, Tairout, at an air outlet of the evaporator (25, Fig. 1, paragraph [0043]).  

Regarding claim 11, Lukkase teaches the method according to claim 2, wherein during the defrosting mode a hot gas from the compressor unit is supplied to refrigerant passages of the evaporator (see paragraph [0046]).  

Regarding claim 12, Lukkase teaches the method according to claim 4, wherein air in the evaporator and the air surrounding the evaporator are heated by means of convection (inherently met as the hot gas supplied from the compressor as noted in paragraph [0046] also will provide heat to the surrounding air via convection).    

Regarding claim 13, Lukkase teaches the method according to claim 4, wherein the hot gas gradually heats the evaporator from the bottom to the top (inherently met as the hot gas is supplied as noted in paragraph [0046]).  

Regarding claim 14, Lukkase teaches the method according to claim 5, wherein the hot gas gradually heats the evaporator from the bottom to the top (inherently met as the hot gas is supplied as noted in paragraph [0046]).  

Regarding claim 15, Lukkase teaches the method according to claim 2, wherein the evaporator is in a flooded state (see paragraphs [0044]-[0045] which notes how melt water accumulates and freezes in the evaporator which suffices as a flooded state due to the build up of melt water).  

Regarding claim 16, Lukkase teaches the method according to claim 3, wherein the evaporator is in a flooded state (see paragraphs [0044]-[0045] which notes how melt water accumulates and freezes in the evaporator which suffices as a flooded state due to the build up of melt water).   

Regarding claim 17, Lukkase teaches the method according to claim 4, wherein the evaporator is in a flooded state (see paragraphs [0044]-[0045] which notes how melt water accumulates and freezes in the evaporator which suffices as a flooded state due to the build up of melt water).    

Regarding claim 18, Lukkase teaches the method according to claim 5, wherein the evaporator is in a flooded state (see paragraphs [0044]-[0045] which notes how melt water accumulates and freezes in the evaporator which suffices as a flooded state due to the build up of melt water).    

Regarding claim 19, Lukkase teaches the method according to claim 6, wherein the evaporator is in a flooded state (see paragraphs [0044]-[0045] which notes how melt water accumulates and freezes in the evaporator which suffices as a flooded state due to the build up of melt water).    




Allowable Subject Matter
Claims 8-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Applicant Remarks, filed 3/7/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same Lukasse reference where the Examiner has reinterpreted the reference to read on the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763